                   Case 20-11177-KBO              Doc 414       Filed 07/31/20         Page 1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    AKORN, INC., et al.,1                                            )   Case No. 20-11177 (KBO)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 413
                                                                     )

                                        CERTIFICATE OF SERVICE


             I, Amanda R. Steele, hereby certify that on July 31, 2020, I caused a copy of Monthly

Operating Report for May 20, 2020 – June 30, 2020 [Docket No. 413] to be served upon the

following parties in the manner indicated.

    Via CM/ECF, First Class Mail & Courtesy Via First Class Mail & Courtesy Email
    Email
                                            Karen E. Starr
    Jane M. Leamy                           Office of the United States Trustee
    Office of the United States Trustee     for the District of Delaware
    for the District of Delaware            844 King Street, Suite 2207
    844 North King Street, Suite 2207       Lockbox 35
    Lockbox 35                              Wilmington, Delaware 19801
    Wilmington, DE 19801                    Email: Karen.E.Starr@usdoj.gov
    Email: jane.m.leamy@usdoj.gov


                                                                  /s/ Amanda R. Steele
                                                                 Amanda R. Steele (No. 5530)




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-
      Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.



RLF1 23806995v.1
